DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 10/17/2022 was entered.
	Amended claims 21-35, 41 and new claims 45 are pending in the present application.
Applicant elected previously without traverse the following species: (a) a fibronectin fragment comprises the RGDS and CS-1 patterns as well as a heparin-binding domain; and (b) a vector coding for a CAR.
Claims 30 and 35 were withdrawn previously from further considerations because they are directed to non-elected species.
Therefore, amended claims 21-29, 31-34, 41 and 45 are examined on the merits herein with the above elected species.

Response to Amendment
1.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al (US 2014/0369973; IDS) and evidenced by Kimizuka et al (J. Biochem. 110:284-291, 1991; IDS) was withdrawn in light of currently amended independent claim 21, particularly with the new limitation “a medium comprising an antagonist of the Aryl hydrocarbon/Dioxin receptor and TNF-alpha”.
2.	All of the 103 rejections that were set forth in the Non-Final Office action dated 4/19/2022 were also withdrawn in light of currently amended independent claim 21, particularly with the new limitation “a medium comprising an antagonist of the Aryl hydrocarbon/Dioxin receptor and TNF-alpha”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
In claim 24, it is unclear what is encompassed by the limitation “wherein the antagonist of the Aryl hydrocarbon/Dioxin receptor and TNF-alpha are present, in the culture medium, at a concentration higher or equal to 3 ng/ml”.  Is the concentration higher or equal to 3 ng/ml for each of Aryl hydrocarbon/Dioxin receptor and TNF-alpha, or for both Aryl hydrocarbon/Dioxin receptor and TNF-alpha?  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 21-29, 33, 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Reimann et al (Stem Cells 30:1771-1778, 2012; IDS) in view of Bernstein et al (US 2014/0369973; IDS), Snoeck et al (J. Exp. Med. 183:705-710, 1996; IDS) and Ohishi et al (J. Clin. Invest. 110:1165-1174, 2002; IDS) with evidence by Kimizuka et al (J. Biochem. 110:284-291, 1991; IDS).  This is new ground of rejection necessitated by Applicant’s amendment.
 The instant claims are directed to an in vitro method for generating T cell progenitors, wherein said T cell progenitors comprise CD34-CD7+ cells, comprising the step of culturing CD34+ cells in a culture medium comprising an antagonist of the Aryl hydrocarbon/Dioxin receptor and TNF-alpha in the presence of an immobilized Notch ligand.
Reimann et al already disclosed a method for in vitro generation of human T-cell precursors displaying the phenotypic and molecular signatures of very immature thymic precursors, the method comprises exposing human CD34+ CB cells to immobilized Notch-ligand Delta-4 IgG2Fc fusion protein (5 ug/ml) on coated plates in the presence of cytokines IL-7, SCF, Flt3-ligand and TPO along with supplemented 20% defined fetal calf serum; with CD34+ CB cells began to express CD7 within 3 days with increased CD7 expression until day 7 that is correlated with a decreased CD34 expression and the emergence of a CD34-CD7+ T-cell precursor population (Abstract; page 1772, left column, third full paragraph; Materials and Methods; section titled “In vitro exposure of CB CD34+ to a DL4 fusion protein induces phenotypic changes that are consistent with early T-cell development”; Figure 1 and Tables 1-2).  Reimann et al also disclosed that a T-cell progenitor subset expressing CD5 emerged from the CD34-CD7++ population between days 7 and 10; and by day 14, the CD34-/CD7++/CD5+ population had started to express low levels of CD1a (page 1773, left column, last paragraph).  Based on the above disclosure, the Delta-4 culture system on day 7, 8 or 9 comprises at least a CD34-CD7+CD5-CD1a- T-cell precursor population.  Reimann et al taught that day-7 DL-4 cells after exclusion of myeloid cells by FACS were injected intravenously and intrahepatically into sublethally irradiated NSG mice and newborn nonirradiated NSG mice, respectively (page 1775, right column, first paragraph).  Reimann et al also stated clearly “Just 1 week of DL-4 culture generated enough T-cell progenitors to envisage their adoptive transfer in vivo” (page 1779, left column, first sentence of fourth paragraph).
Reimann et al did not teach explicitly at least a method for in vitro generation of human T-cell precursors displayed the phenotypic and molecular signatures of very immature thymic precursors using a culture medium further comprising an antagonist of the aryl hydrocarbon/dioxin receptor (e.g., StemRegenin 1 or SR1) and TNF-alpha; and the cells are further exposed to a fibronectin fragment comprising the RGDS, CS-1 and heparin-binding domain that is immobilized on the inner surface of the culture vessel. 
Before the effective filing date of the present application (02/13/2017),  Bernstein et al already disclosed a method for expansion of CD34+ hematopoietic stem/progenitor cells (HSPC) ex vivo comprising culturing the hematopoietic stem/progenitor cells in the presence of a Notch ligand (e.g., Delta 1ext-IgG) immobilized on a solid support (e.g., a plastic tissue culture dish) at a concentration between about 0.2 and 20 ug/ml in combination with an aryl hydrocarbon receptor antagonist (e.g., StemRegenin1 or SR1) in a fluid medium contacting the cells at a concentration between 1 pM and 100 uM or between 10 pM and 10 uM or between 100 pM and 1 uM, wherein the isolated hematopoietic stem/progenitor cells are human (e.g., from an infant, toddler, child and adult) and are derived from umbilical cord blood/placental cord blood, peripheral blood and/or bone marrow (Abstract; Summary of the Invention; particularly paragraphs [0034], [0038], [0042]-[0044], [0047]-[0048], [0070], [0105], [0111], [0217], [0225], [0259]-[0272], [0280], [0283], [0422]-[0425]; Examples 1-4 and Fig. 4).  Bernstein et al disclosed that a Notch agonist is any Notch interacting domain of a Delta such as Delta-1, Delta-3 or Delta-4 (paragraph [0265]).  Bernstein et al also taught that the isolated HSPCs are also expanded in the presence of a fibronectin or a fragment thereof (e.g., CH-296) immobilized on the same or different solid phase as the Notch agonist (paragraphs [0047] and [0217]).  The CH-296 fibronectin fragment contains the RGDS, CS-1 motifs and heparin-binding domain as evidenced at least by Fig. 1 of the Kimizuka reference.  Additionally, the isolated HSPCs are expanded in the presence of one or more growth factors in the fluid medium such as SCF, Flt-3, IL-6, IL-3, IL-11 and TPO; preferably in the presence of IL-6, Flt-3, SCF and TPO or IL-6, Flt-3, SCF, TPO and IL-3 (paragraphs [0043]) for 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20 or more days (paragraph [0111]).  Bernstein et al also stated explicitly “Where differentiation of HSPC is desired, HSPC (e.g., enriched HSPC or expanded HSPC) can be exposed to one or more growth factors that promote differentiation…For example, SCF can be used in combination with GM-CSF or IL-7 to differentiate HSPC (e.g., expanded HSPC) into myeloid stem/progenitor cells or lymphoid stem/progenitor cells by exposing HSPC to about 100 ng/ml of each of SCF and IL-7” (paragraph [0219]).  Example 4 showed that SR-1 enhancing expansion of cord-blood HSPC while Delta1Ext-IgG blocks differentiation, and analysis of 16-day cultured cells showed the presence of lymphoid progenitors (CD34+CD7+) which are immature T-cell progenitors with the generation of immature progenitor and precursor cells was spared by increasing Delta1Ext-IgG signaling (paragraphs [0088], [0425] and Fig. 4E).  Bernstein et al further stated clearly “[g]reater numbers and percentages of these immature progenitor cells were generated in the presence of SR1 and Delta1Ext-IgG as compared to Delta1Ext-IgG alone (data not shown)” (last sentence of paragraph [0425]).
Additionally, Snoeck et al disclosed that TNF-alpha is a very potent stimulator for the proliferation of primitive human CD34++CD38- hematopoietic progenitor cells and is the most potent synergistic factor for the IL-3 induced proliferation of these cells of all cytokines tested (IL-1, IL-6, granulocyte colony-stimulating factor, kit ligand) (Abstract).  Snoeck et al tested the effect of TNF-alpha on the expansion of CD34++CD38- human bone marrow cells (Figure 1A) and on the generation of secondary CFC from CD34++CD38- human bone marrow cells (Figure 1B) at various TNF-alpha concentrations that include 0.1 ng/ml, 0.5 ng/ml, 1 ng/ml, 2.5 ng/ml, 5 ng/ml, 10 ng/ml and 25 ng/ml.  Snoeck et al also utilized secondary semisolid cultures after 7 day of liquid culture instead of 14 day of primary liquid culture in the presence of IL-3, KL, IL-1, IL-6 and 5ng/ml of TNF-alpha to demonstrate that TNF-alpha promotes faster proliferation and differentiation of CD34++CD38- cells (page 707, left column, first paragraph). 
Moreover, Ohishi et al also demonstrated that Delta1Ext-myc immobilized together with fibronectin fragment CH-296 effectively inhibits myeloid differentiation, maintains cord blood precursors at a less differentiated CD34+ stage and induces optimal expansion of cord blood CD34+ cells in the presence of SCF, FL, TPO, IL-6 and IL-3 growth factors compared to control cultures; and the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells (Abstract; “Results” section on pages 1168-1172).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Reimann et al by also adding both an antagonist of the aryl hydrocarbon/dioxin receptor (e.g., StemRegenin 1 or SR1 at a concentration between 1 pM and 100 uM) and TNF-alpha (e.g., including at concentration of greater or equal to 3ng/ml such as 5 ng/ml) into a culture medium to enhance in vitro generation of human T-cell precursors displayed the phenotypic and molecular signatures of very immature thymic precursors in a 7-, 8-, 9- or 10-day culture via expansion and differentiation of CD34+ cells, along with further exposing the CD34+ cells to a fibronectin fragment such as CH-296 immobilized on an inner surface of a culture vessel, in light of the teachings of Bernstein et al, Snoeck et al and Ohishi et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Bernstein et al already taught that using the combination of an immobilized Notch ligand with an aryl hydrocarbon receptor antagonist for expansion of CD34+ hematopoietic stem/progenitor cells, and greater numbers and percentages of immature progenitor and precursor cells such as lymphoid progenitors (CD34+CD7+) were generated in the presence of SR1 (enhancing expansion of exemplary cord-blood HSPC) and Delta1Ext-IgG as compared to Delta1Ext-IgG alone even under non-differentiation culture conditions.  Similar to the function of SR1, Snoeck et al also disclosed that TNF-alpha is a very potent stimulator for the proliferation of primitive human CD34++CD38- hematopoietic progenitor cells and tested the effect of TNF-alpha on the expansion and generation of secondary CFC from CD34++CD38- human bone marrow cells at various TNF-alpha concentrations that include 0.1 ng/ml, 0.5 ng/ml, 1 ng/ml, 2.5 ng/ml, 5 ng/ml, 10 ng/ml and 25 ng/ml.   Moreover, Ohishi et al already demonstrated successfully that Delta1Ext-myc immobilized together with fibronectin fragment CH-296 effectively inhibits myeloid differentiation, maintains cord blood precursors at a less differentiated CD34+ stage and induces optimal expansion of cord blood CD34+ cells in the presence of SCF, FL, TPO, IL-6 and IL-3 growth factors compared to control cultures; and the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Reimann et al, Bernstein et al, Snoeck et al and Ohishi et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Reimann et al, Bernstein et al, Snoeck et al and Ohishi et al is indistinguishable from and encompassed by the method as claimed.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related in part to the above 103 rejection in the Amendment filed on 10/17/2022 (pages 11-15) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically the Reimann reference does not teach a method an in vitro method for obtaining T-cell progenitors comprising the addition of TNF-alpha and an antagonist of aryl hydrocarbon/dioxin receptor in the culture medium.  Moreover, Applicant demonstrated an unexpected synergism between SR1 and TNF-alpha as shown by the number of cells obtained in Figure 9 of the specification.  With respect to the Bernstein reference, Applicant argued that the reference only relates to an in vitro expansion method of CD34+ hematopoietic stem/progenitor cells and a population of CD34+CD7+ cells generated in the presence of SR1 and Delata1Ext-IgG without the use of TNF-α; and an ordinary skilled artisan wanting to generate CD34-CD7+ cells would not have been combined the teachings of Bernstein with the teachings of Reimann because Bernstein only relates to CD34+CD7+ cells.  With respect to the Ohishi reference, Applicant argued that the reference does not cure the deficiencies of the combination of Bernstein and Reimann since the reference also does not disclose or suggest an in vitro method for differentiating CD34+ cells into T-cell progenitors CD34-CD7+ using TNF-alpha and SR1.  
First, with respect to the new limitation “a medium comprising an antagonist of the Aryl hydrocarbon/Dioxin receptor and TNF-alpha” in currently amended claims, please refer to the above new ground of rejection for details, including the motivations for combining the cited references, particularly the teachings of Snoeck et al disclosing that TNF-alpha is a very potent stimulator for the proliferation of primitive human CD34++CD38- hematopoietic progenitor cells.
Second, Figure 9 of the specification merely shows that SR1 accelerates T-cell differentiation as shown by the presence of CD5+CD7+ cells at day 7, and the number of CD5+CD7+ is increased (synergistically) by the presence of both SR1 (at  a concentration of 0ng/ml-100 ng/ml) and TNF-alpha (at the concentration of 0 ng/ml-100 ng/ml); and not any other T cell progenitors comprising CD34-CD7+ cells (e.g., CD34-CD7+CD5- cells, CD34-CD7+CD5+ cells), in the presence of other antagonist of the Aryl hydrocarbon/Dioxin receptor apart from SR1, and/or for any culture other than a 7-day culture as encompassed by the instant claims.  Please also note that any “unexpected” result must be commensurate with the scope of the claims.
Third, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Reimann reference does not have to teach the culture medium containing TNF-alpha and an antagonist of the aryl hydrocarbon/dioxin receptor, nor does any of the Bernstein reference and the Snoeck reference have to teach generation of a CD34-CD7+ T cell progenitor population.  Particularly, in addition to the teachings of Reimann et al, Ohishi et al also taught that the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells. 
Fourth, Bernstein et al stated explicitly “Where differentiation of HSPC is desired, HSPC (e.g., enriched HSPC or expanded HSPC) can be exposed to one or more growth factors that promote differentiation…For example, SCF can be used in combination with GM-CSF or IL-7 to differentiate HSPC (e.g., expanded HSPC) into myeloid stem/progenitor cells or lymphoid stem/progenitor cells by exposing HSPC to about 100 ng/ml of each of SCF and IL-7” (paragraph [0219]).  Thus, the teachings of the Bernstein reference are not necessarily limited only to a method for expansion of CD34+ hematopoietic stem/progenitor cells (HSPC) ex vivo comprising culturing the progenitor cells in the presence of a Notch ligand (e.g., Deltaext-IgG) immobilized on a solid support (e.g., a plastic tissue culture dish) at a concentration between about 0.2 and 20 ug/ml in combination with an aryl hydrocarbon receptor antagonist (e.g., StemRegenin1 or SR1) in a fluid medium.  Even under non-differentiation culture conditions for expansion of cord-blood HSPC cells in Example 4, Bernstein already observed the presence of CD34+CD7+ lymphoid progenitors in a 16-day culture; and also stated clearly “[g]reater numbers and percentages of these immature progenitor cells were generated in the presence of SR1 and Delta1Ext-IgG as compared to Delta1Ext-IgG alone (data not shown)” (last sentence of paragraph [0425]).  Thus, the presence of SR1 (an antagonist of the Aryl hydrocarbon/Dioxin receptor) and Delta1Ext-IgG (an immobilized Notch ligand) already promotes greater number and percentage of immature CD34+CD7+ lymphoid progenitors during expansion of CD34+ hematopoietic stem/progenitor cells (HSPCs), let alone under differentiation conditions with SCF and IL-7 for HSPCs.  Especially, the Ohishi reference already taught that the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells; along with Delta1Ext-myc immobilized together with fibronectin fragment CH-296 effectively inhibits myeloid differentiation, maintains cord blood precursors at a less differentiated CD34+ stage and induces optimal expansion of cord blood CD34+ cells in the presence of SCF, FL, TPO, IL-6 and IL-3 growth factors compared to control cultures.  As set forth in the above 103 rejection, similar to the function of SR1 disclosed by Bernstein et al it would have been for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Reimann et al by also further adding TNF-alpha (e.g., including at a concentration of greater or equal to 3 ng/ml such as 5 ng/ml) and an antagonist of the aryl hydrocarbon/dioxin receptor (e.g., StemRegenin 1 or SR1) into  a culture medium to enhance in vitro generation of human T-cell precursors displayed the phenotypic and molecular signatures of very immature thymic precursors via expansion and differentiation of CD34+ cells in at least 3-, 4-, 5-, 6-, 7-, 8-, 9- or 10-day culture because Snoeck et al disclosed that TNF-alpha is a very potent stimulator for the proliferation and differentiation of primitive human CD34++CD38- hematopoietic progenitor cells, and tested the effect of TNF-alpha on the expansion and generation of secondary CFC from CD34++CD38- human bone marrow cells at various TNF-alpha concentrations that include 0.1 ng/ml, 0.5 ng/ml, 1 ng/ml, 2.5 ng/ml, 5 ng/ml, 10 ng/ml and 25 ng/ml.  
Fifth, an ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Reimann et al, Bernstein et al, Snoeck et al and Ohishi et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art to arrive at the presently claimed invention.  Please also noting that the standard under 35 USC 103 is a reasonable expectation of success.  It is interesting to note that before the effective filing date of the present application, Weekx et al (Blood 95:2806-2812, 2000; IDS) also taught generation of T cells from adult human hematopoietic stem cells and progenitors in a fetal thymic organ culture system, and they found that addition of tumor necrosis factor (TNF)-alpha (1 ng/ml) to IL-3 (20 U/ml) + SCF (100 ng/ml)-supplemented preincubation medium resulted in optimal cell survival, cell proliferation and T-cell generation, including the TNF-alpha effect resulted in an up-regulation of CD127 (ie, the IL-7 receptor alpha-chain) in a small subset of the CD34+ cells (at least Abstract; section titled “FTOC technique” in Materials and methods; and Table 1).  

Claims 31-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Reimann et al (Stem Cells 30:1771-1778, 2012; IDS) in view of Bernstein et al (US 2014/0369973; IDS), Snoeck et al (J. Exp. Med. 183:705-710, 1996; IDS) and Ohishi et al (J. Clin. Invest. 110:1165-1174, 2002; IDS) with evidence by Kimizuka et al (J. Biochem. 110:284-291, 1991; IDS) as applied to claims 21-29, 33, 41 and 45 above, and further in view of Hacein-Bey et al (Human Gene Therapy 12:291-301, 2001; IDS) and Cooper et al (US 2017/0158749; IDS).  
The combined teachings of Reimann et al, Bernstein et al, Snoeck et al and Ohishi et al were presented above.  However, none of the cited references teaches specifically that the culture medium also contains a vector coding for a chimeric antigen receptor (CAR) intended for transfection or transduction of CD34+ cells.
Before the effective filing date of the present application (02/13/2017), Cooper et al already taught preparation of transgenic CAR-expressing T cells and/or transgenic CAR-expressing T-cell progenitors that can specifically target cells that express an elevated level of a target antigen by transfecting said cells with a vector encoding a selected CAR (e.g.,  a viral vector such as a retroviral vector, adenoviral vector, adeno-associated viral vector or a lentiviral vector) for treatment of a proliferative disease such as a cancer (see at least Abstract; Summary of the Invention; and particularly paragraphs [0009]-[0010], [0014], [0023], [0030], [0033] and [0134]-0136]).
Additionally, Hacein-Bey et al also optimized a retroviral gene transfer protocol for CD34+ hematopoietic progenitor cells that maintains the lymphoid potential of the progenitor cells, and they found that the CD34+ cells are efficiently transduced on CH-296 fibronectin fragments in SCF+FL+M-GDF+IL-3-supplemented cultures (see at least the Abstract and Overview Summary).
It would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Reimann et al, Bernstein et al, Snoeck et al and Ohishi et al by also transfecting or transducing CD34+ cells with a recombinant retroviral vector encoding a selected CAR for the generation of transgenic CAR-expressing T-cell progenitors/T-cells that are useful for cancer treatment, in light of the teachings of Cooper et al  and Hacein-Bey et al as presented above.  
An ordinary skilled artisan would have been motivated to further carry out the above modification because of the additional beneficial effect of cytotoxic activity mediated by transgenic CAR-expressing T-cell progenitors/T-cells in destroying targeting cancer cells as taught by Cooper et al.  Moreover, Hacein-Bey et al also optimized successfully a retroviral gene transfer protocol for CD34+ hematopoietic progenitor cells that maintains the lymphoid potential of the progenitor cells, and they found that the CD34+ cells are efficiently transduced on CH-296 fibronectin fragments in SCF+FL+M-GDF+IL-3-supplemented cultures.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Reimann et al, Bernstein et al, Snoeck et al, Ohishi et al, Cooper et al and Hacein-Bey et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Reimann et al, Bernstein et al, Snoeck et al, Ohishi et al, Cooper et al and Hacein-Bey et al is indistinguishable from and encompassed by the method as claimed.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary. 
Response to Arguments
Applicant’s arguments related in part to the above 103 rejection in the Amendment filed on 10/17/2022 (pages 15-16) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the combination of Reimann, Bernstein, Ohishi, Kimizuka, Hacein-Bey and Cooper also fails to disclose or suggest the presently claimed subject matter since none of Hacein-Bey and Cooper disclose a method for generating T cell progenitors comprising the use of TNF-alpha and an antagonist of aryl hydrocarbon/dioxin receptor.
Please refer to the above new ground of rejection and the Examiner’s responses to the deficiencies of Reimann, Bernstein, Ohishi and Kimizuka above, particularly the teachings of the additional Snoeck reference.  Hacein-Bey and Cooper references were cited to supplement the combined teachings of Reimann, Bernstein, Snoeck, Ohishi and Kimizuka for the limitations recited in dependent claims 31-32 and 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29, 31-34, 41 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,426,430 in view of Bernstein et al (US 2014/0369973; IDS), Cooper et al (US 2017/0158749; IDS) and Hacein-Bey et al (Human Gene Therapy 12:291-301, 2001; IDS).  This is a new ground of rejection necessitated by Applicant’s amendment.
Claims 21-29, 33, 41 and 45 of the present application differ from claims 1-18 of U.S. Patent No. 11,426,430 in reciting specifically at least “culturing CD34+ cells in a medium comprising an antagonist of the Aryl hydrocarbon/Dioxin receptor and TNF-alpha”, “wherein the culture medium also contains a vector intended for transfection or transduction of the CD34+ cells, during at least some time of exposure of the CD34+ cells to the Notch ligand”, and “further comprising the step of: exposing the cells to a vector intended for transfection or transduction of CD34+ cells”.
Before the effective filing date of the present application (02/13/2017),  Bernstein et al already disclosed a method for expansion of CD34+ hematopoietic stem/progenitor cells (HSPC) ex vivo comprising culturing the hematopoietic stem/progenitor cells in the presence of a Notch ligand (e.g., Delta 1ext-IgG) immobilized on a solid support (e.g., a plastic tissue culture dish) at a concentration between about 0.2 and 20 ug/ml in combination with an aryl hydrocarbon receptor antagonist (e.g., StemRegenin1 or SR1) in a fluid medium contacting the cells at a concentration between 1 pM and 100 uM or between 10 pM and 10 uM or between 100 pM and 1 uM, wherein the isolated hematopoietic stem/progenitor cells are human (e.g., from an infant, toddler, child and adult) and are derived from umbilical cord blood/placental cord blood, peripheral blood and/or bone marrow (Abstract; Summary of the Invention; particularly paragraphs [0034], [0038], [0042]-[0044], [0047]-[0048], [0070], [0105], [0111], [0217], [0225], [0259]-[0272], [0280], [0283], [0422]-[0425]; Examples 1-4 and Fig. 4).  Bernstein et al also stated explicitly “Where differentiation of HSPC is desired, HSPC (e.g., enriched HSPC or expanded HSPC) can be exposed to one or more growth factors that promote differentiation…For example, SCF can be used in combination with GM-CSF or IL-7 to differentiate HSPC (e.g., expanded HSPC) into myeloid stem/progenitor cells or lymphoid stem/progenitor cells by exposing HSPC to about 100 ng/ml of each of SCF and IL-7” (paragraph [0219]).  Example 4 showed that SR-1 enhancing expansion of cord-blood HSPC while Delta1Ext-IgG blocks differentiation, and analysis of 16-day cultured cells showed the presence of lymphoid progenitors (CD34+CD7+) which are immature T-cell progenitors with the generation of immature progenitor and precursor cells was spared by increasing Delta1Ext-IgG signaling (paragraphs [0088], [0425] and Fig. 4E).  Bernstein et al further stated clearly “[g]reater numbers and percentages of these immature progenitor cells were generated in the presence of SR1 and Delta1Ext-IgG as compared to Delta1Ext-IgG alone (data not shown)” (last sentence of paragraph [0425]).
Additionally, Cooper et al already taught preparation of transgenic CAR-expressing T cells and/or transgenic CAR-expressing T-cell progenitors that can specifically target cells that express an elevated level of a target antigen by transfecting said cells with a vector encoding a selected CAR (e.g.,  a viral vector such as a retroviral vector, adenoviral vector, adeno-associated viral vector or a lentiviral vector) for treatment of a proliferative disease such as a cancer (see at least Abstract; Summary of the Invention; and particularly paragraphs [0009]-[0010], [0014], [0023], [0030], [0033] and [0134]-0136]).
Moreover, Hacein-Bey et al also optimized a retroviral gene transfer protocol for CD34+ hematopoietic progenitor cells that maintains the lymphoid potential of the progenitor cells, and they found that the CD34+ cells are efficiently transduced on CH-296 fibronectin fragments in SCF+FL+M-GDF+IL-3-supplemented cultures (see at least the Abstract and Overview Summary).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the in-vitro method for generating T cell progenitors having the phenotype CD34-CD7+ in claims 1-18 of US 11,426,430 by also further adding an antagonist of the aryl hydrocarbon/dioxin receptor (e.g., StemRegenin 1 or SR1) into the culture medium to enhance in vitro generation of human T-cell progenitors via expansion and differentiation of CD34+ cells, as well as further further transfecting or transducing CD34+ cells with a recombinant retroviral vector encoding a selected CAR for the generation of transgenic CAR-expressing T-cell progenitors/T-cells that are useful for cancer treatment; in light of the teachings of Bernstein et al, Cooper et al and Hacein-Bey et al as presented above with a reasonable expectation of success. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Bernstein et al already taught using the combination of an immobilized Notch ligand with an aryl hydrocarbon receptor antagonist for expansion of CD34+ hematopoietic stem/progenitor cells, and greater numbers and percentages of immature progenitor and precursor cells such as lymphoid progenitors (CD34+CD7+) were generated in the presence of SR1 (enhancing expansion of exemplary cord-blood HSPC) and Delta1Ext-IgG as compared to Delta1Ext-IgG alone even under non-differentiation culture conditions. Additionally, because of the additional beneficial effect of cytotoxic activity mediated by transgenic CAR-expressing T-cell progenitors/T-cells in destroying targeting cancer cells as taught by Cooper et al.  Moreover, Hacein-Bey et al also optimized successfully a retroviral gene transfer protocol for CD34+ hematopoietic progenitor cells that maintains the lymphoid potential of the progenitor cells, and they found that the CD34+ cells are at least efficiently transduced on CH-296 fibronectin fragments in SCF+FL+M-GDF+IL-3-supplemented cultures.

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631